Brandon J. Mark, USB #10439
Gregory H. Gunn, USB #15610
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
Email: BMark@parsonsbehle.com
       DNeilson@parsonsbehle.com
       GGunn@parsonsbehle.com
       ecf@parsonsbehle.com

Attorneys for Plaintiffs

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION




PBL\4813-2907-4143.v7-3/10/21
HOLLY McCLURE, Individually and as a      DECLARATION OF HOLLY A.
Parents and Natural Guardian of T.M. and  MCCLURE IN SUPPORT OF MOTION
M.M., MARK McCLURE, Individually and as FOR PRELIMINARY INJUNCTION
a Parent and Natural Guardian of T.M. and
M.M.,

Plaintiffs,
                                                     Case No. 2:21-cv-00148-CMR
vs.
                                                     Magistrate Judge Cecilia M. Romero
RICHARD SAUNDERS, in his Official Ca-
pacity as Executive Director of Utah Depart-
ment of Health; SUMMIT COUNTY BOARD
OF HEALTH; RICHARD BULLOUGH, in
his Official Capacity as Health Director of
Summit County Health Department; CHRIS
CHERNIAK, in his Official Capacity as Chair
of Summit County Health Department; DR.
SYDNEE DICKSON, in her Official Capacity
as State Superintendent of Public Education;
PARK CITY SCHOOL DISTRICT; PARK
CITY SCHOOL DISTRICT; DR. JILL
GILDEA, in her Official Capacity as Superin-
tendent of Park City School District; PARK
CITY SCHOOL DISTRICT BOARD; and
ANNE PETERS, ANDREW CAPLAN,
WENDY CROSSLAND, KARA HEN-
DRICKSON and ERIN GRADY, in their Offi-
cial Capacities as members of Park City
School District Board,

Defendants.


        I, Holly A. McClure, state as follows:

        1.       I am over the age of eighteen, and I can and do testify competently based on per-

sonal knowledge of the following facts.

        2.       My husband, Mark McClure, and I have two children, T.M. and M.M., who are

both currently enrolled in the Park City School District (“PCSD”). T.M. is currently enrolled in

Treasure Mountain Junior High (“TMJH”) and M.M. is currently enrolled in Park City High


                                                 2
PBL\4813-2907-4143.v7-3/10/21
School (“PCHS”).

        3.       Mark and I take an active role in our children’s education. We strongly believe that

in-person schooling is the best option for our children and have long pushed for in-person

schooling for our children.

        4.       Mark and I strongly believe and zealously protect our right to direct the medical

care and medical-decision power that is inherently and legally provided to all parents.

        5.       On January 12, 2021, Mark and I were notified by TMJH, PCHS, and the PCSD

that TMJH and PCHS had exceeded the state-defined threshold of fifteen (15) positive cases of

COVID-19 at each campus, and therefore would be going to remote learning for a period of ten

(10) days, and, upon return from remote learning, would be implementing the state’s “Test to Stay”

program for families who wanted their children to continue with in-person learning. We were

further informed that Test to Stay would be implemented as an addition to the existing measures

implemented at the start of the school year, specifically “stop the spread”—masking, social

distancing, increased cleaning of high touch surfaces, quarantining students who have tested

positive for COVID-19, and contact tracing. (See Email from Mr. Caleb Fine, principal of Treasure

Mountain Junior High, Jan. 12, 2021, attached hereto as Exhibit 1; Email from Park City School

District, Jan. 12, 2021, attached hereto as Exhibit 2.)

        6.       Mark and I were notified that under the Test to Stay program, every student at

TMJH and PCHS would have to be tested every fourteen (14) days. We were notified that TMJH

would test 100 students per school day and that PCHS would test 150 students per school day. The

Test to Stay program would only be implemented at these two schools in PCSD. (See Exh. 2, at

2–3; Email from Treasure Mountain Junior High, Jan. 13, 2021, attached as Exhibit 3; Email from

Park City High School, Jan. 15, 2021, attached as Exhibit 4; Email from Treasure Mountain Junior



                                                  3
PBL\4813-2907-4143.v7-3/10/21
High, Jan. 15, 2021, attached as Exhibit 5; Email from Treasure Mountain Junior High, Jan. 20,

2021, attached as Exhibit 6.)

        7.        Mark and I are uncomfortable with the compelled nature of Utah’s Test to Stay

protocols and have many concerns. Specifically:

             a.          Who is receiving the medical information contained in both the consent

        form and the medical information generated by these continuing COVID-19 tests?

             b.          Which testing facilities are performing the tests?

             c.          What genes are detected to be considered positive for COVID-19?

             d.          What controls are in place to confirm a “positive” COVID-19 test?

             e.          Are all the testing facilities following a standard protocol, and if yes, what

        is that protocol?

             f.          How does the test determine infectiousness?

             g.          How did the State of Utah and Utah Department of Health decide on the

        “15 case outbreak threshold” and why is that a meaningful metric?

             h.          Does the 15-case outbreak threshold consider false positives?

             i.          Why is the State of Utah unnecessarily hampering children’s education

        when children are the least likely to be impacted from a positive COVID-19 test?

             j.          Why is the State of Utah allowed to determine who is “sick” even when

        those children have no symptoms, taking this decision out of the hands of their parents?

             k.          Why has the State of Utah never measured or considered the role of natural

        immunity in “stopping the spread” of COVID-19?




                                                   4
PBL\4813-2907-4143.v7-3/10/21
              l.          How does the Test to Stay testing program measure or account for natural

        immunity—either pre-existing cross-reactive immunity from other coronaviruses or ac-

        quired immunity from infection with and recovery from COVID-19 more than 90 days

        after a positive PCR or antigen test?

              m.          Where is the State of Utah’s evidence that asymptomatic spread is signifi-

        cant among the K-12 cohort and has a clear causal correlation to severe illness in those

        most at-risk for hospitalization and death?

        8.         Between January 20, 2021 and January 23, 2021, through a series of letters and

emails, I informed Defendant Dr. Jill Gildea, PCSD Superintendent, Mr. Roger Arbabi, school

principal of PCHS, and Mr. Caleb Fine, school principal of TMJH, that Mark and I strongly ob-

jected to the compelled testing of our children, and that we did not consent to have T.M. and M.M.

tested for COVID-19 at school under the Test to Stay program, nor did we consent to transition to

remote learning.

        9.         On January 25, 2021, both T.M. and M.M. returned to school with all other students

whose families chose in-person learning. Most of the students returning on that day had not yet

been tested, as testing would occur over the next fourteen (14) days.

        10.        T.M. and M.M. were both scheduled for COVID-19 tests on January 25, 2021. Both

T.M. and M.M. missed their appointments. M.M. received official notice of a second testing date

of February 8, 2021. (See Email from Park City High School, Jan. 22, 2021, attached as Exhibit 7;

Email from Treasure Mountain Junior High, Jan. 22, 2021, attached as Exhibit 8; Email from Park

City High School, Feb. 5, 2021, attached as Exhibit 9.)

        11.        On February 3, 2021, I received a phone call from Mr. Caleb Fine, school principal




                                                   5
PBL\4813-2907-4143.v7-3/10/21
for TMJH, notifying me that T.M. had been removed from her class and isolated on campus be-

cause of a missed COVID-19 test and our refusal to consent to the continuing COVID-19 testing

of T.M. Mr. Fine further notified me that T.M. would be placed in isolation every day that I brought

T.M. to school without consenting to the continuing COVID-19 testing.

        12.      During T.M.’s isolation, T.M. was placed in a room with a teacher and directed to

stay there throughout the day. T.M. was informed that she would not be allowed to visit the re-

stroom while other students were present in the hallways and would not be allowed to eat lunch

with any students. A computer was set up for T.M. and she was directed to start school through

remote learning, even though neither I nor Mark had consented to remote learning.

        13.      On February 8, 2021, M.M. missed her second COVID-19 test. M.M. was then

removed from her class and placed at a desk in a hallway inside the administrative wing of the

school. Mr. Roger Arbabi, school principal of PCHS, contacted me and informed me of M.M.’s

isolation because of our refusal to consent to continued COVID-19 testing. When I arrived at the

school to pick up M.M., Mr. Arbabi notified me that our options were either to consent to the

continuing COVID-19 testing or consent to enrollment in distant learning. If we continued to send

M.M. to school without consenting to continuing COVID-19 testing, Mr. Arbabi would continue

to isolate M.M.

        14.      Every school day after the isolation of M.M. and T.M., I would send an email to

TMJH’s and PCHS’s attendance email addresses notifying them that we do not consent to remote

learning and are participating in remote learning under duress.

        15.      On February 25, 2021, I received a call from both Mr. Fine, principal of TMJH,

and Mr. Arbabi, principal of PCHS, informing me that T.M. and M.M. can return to in-person

learning due to a change in the Test to Stay program allowing in-person learning if 60% of the



                                                 6
PBL\4813-2907-4143.v7-3/10/21
student body is participating in the Test to Stay program.

        16.      T.M. and M.M. were scheduled COVID-19 test appointments for March 1, 2021.

T.M. and M.M. did not show up for their appointments.

        I declare under criminal penalty of the State of Utah that the foregoing is true and correct.

        DATED March 10, 2021.
                                                       /s/ Holly A. McClure
                                                       Holly A. McClure

                                                       (Electronic signature affixed with permis-
                                                       sion on file with filing attorney)




                                                  7
PBL\4813-2907-4143.v7-3/10/21
